Citation Nr: 0117112	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-21 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision in 
which the RO granted service connection for PTSD and assigned 
an initial rating of 50 percent.  The veteran, contending his 
claim merited a rating in excess of 50 percent, filed a 
notice of disagreement in August 2000, and a statement of the 
case (SOC) was issued in September 2000.  The veteran 
submitted a substantive appeal in October 2000, with no 
hearing requested.  Following review of additional pertinent 
evidence, the RO issued a supplemental SOC in October 2000.

During the course of this appeal, in an October 2000 
decision, the RO denied entitlement to a total disability 
rating based upon individual unemployability (TDIU) as a 
result of service-connected PTSD.  The veteran did not appeal 
the determination.  Therefore, the TDIU issue is not before 
the Board for appellate consideration.  38 U.S.C.A. § 7105 
(West 1991).


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated the concept of a well-
grounded claim (thus superseding the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) and redefined VA's duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies and a medical examination 
must be made available when the evidence of record is 
insufficient for rendering a decision on the claim.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  The Board observes that full treatment records 
originating from the office of R. Heape, L.P.C., of Bluefield 
Mental Health Center, have not been associated with the 
claims folder.  In a letter written by R. Riaz, M.D., dated 
June 1999, it was indicated that the veteran had been 
counseled on numerous occasions by R. Heape.  However, the 
claims folder only includes one treatment report from R. 
Heape, dated March 1999.  The Board acknowledges the RO's 
effort to obtain such records from the Bluefield Mental 
Health Center.  Another attempt should be made, as any 
private treatment notes or reports would be helpful in the 
adjudication of the claim, especially in light of the 
veteran's contention that a 100 percent schedular disability 
rating is warranted.  Furthermore, the Board notes that the 
veteran identified Dr. J. Leipzio and Lewis Gale Medical 
Center as sources of medical treatment in his application for 
a TDIU (although submitted for a separate and distinct claim, 
the application is nonetheless correspondence to be reviewed 
for the purposes of the issue on appeal).  As no records 
concerning the aforementioned treatment have been obtained, 
the RO should request the same.  If there is no response 
regarding the request, the veteran should be so notified and 
thereby given the opportunity to furnish any records through 
direct, telephonic, or written communication with his medical 
provider.

The Board also observes that the veteran submitted copies of 
documents originating from the Social Security Administration 
(SSA), reflecting a disability benefit award.  It is unclear 
from preliminary review of the documents submitted whether 
all medical evidence used by the SSA to deem the veteran 
"disabled" has been provided.  The RO should make proper 
inquiry and request complete Social Security records, as such 
records may be pertinent to the veteran's claim for an 
increased initial rating.  See Veterans Claims Assistance Act 
of 2000, 114 Stat. at 2097-98; Murincsack v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).

The Board also finds that the evidence of record does not 
contain sufficient medical evidence upon which to render a 
decision.  In this regard, the Board points to the applicable 
rating criteria, under the general rating formula for mental 
disorders, as follows:

Total occupational and social impairment, due to
such symptoms as: gross impairment in thought
processes or communication; persistent delusions
or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others;
intermittent inability to perform activities of
daily living (including maintenance of minimal
personal hygiene); disorientation to time or
place; memory loss for names of close relatives,
own occupation, or own 
name.......................100

Occupational and social impairment, with
deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood, due
to such symptoms as: suicidal ideation;
obsessional rituals which interfere with routine
activities; speech intermittently illogical,
obscure, or irrelevant; near-continuous panic or
depression affecting the ability to function
independently, appropriately and effectively;
impaired impulse control (such as unprovoked
irritability with periods of violence); spatial
disorientation; neglect of personal appearance and
hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike
setting); inability to establish and maintain
effective 
relationships...............................70

Occupational and social impairment with reduced
reliability and productivity due to such symptoms
as: flattened affect; circumstantial,
circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in
understanding complex commands; impairment of
short- and long-term memory (e.g., retention of
only highly learned material, forgetting to
complete tasks); impaired judgment; impaired
abstract thinking; disturbances of motivation and
mood; difficulty in establishing and maintaining
effective work and social 
relationships...........50

Occupational and social impairment with occasional
decrease in work efficiency and intermittent
periods of inability to perform occupational tasks
(although generally functioning satisfactorily,
with routine behavior, self-care, and conversation
normal), due to such symptoms as: depressed mood,
anxiety, suspiciousness, panic attacks (weekly or
less often), chronic sleep impairment, mild memory
loss (such as forgetting names, directions, recent
events)............................................
....................30

Occupational and social impairment due to mild or
transient symptoms which decrease work efficiency
and ability to perform occupational tasks only
during periods of significant stress, or; symptoms
controlled by continuous 
medication...............10

A mental condition has been formally diagnosed, but
symptoms are not severe enough either to interfere

with occupational and social functioning or to
require continuous 
medication...........................0

38 C.F.R. § 4.130, DC 9411 (2000). 

Notably, the criteria for a rating of 100 percent for 
service-connected PTSD requires a finding of total impairment 
of occupational and social functioning due to enumerated PTSD 
symptomatology.  However, there is no medical opinion of 
record concerning whether or not the veteran's PTSD 
symptomatology, standing alone, results in total occupational 
and social impairment.  Although medical opinions of record, 
by R. Riaz, M.D., refer to the veteran's overall inability to 
work, Dr. Riaz's opinions are based on both service-connected 
PTSD and other non-service-connected conditions, and 
therefore do not provide sufficient medical evidence for 
rating purposes.  Another examination should be provided.  
See Veterans Claims Assistance Act of 2000, 114 Stat. at 
2097-98.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
If the veteran fails to report for any scheduled examination, 
a decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The veteran should be contacted and 
asked to furnish the names and addresses 
of all medical providers from whom he has 
sought psychiatric treatment for PTSD 
since August 2000.  Thereafter, the RO 
should obtain and associate with the 
claims folder complete medical records 
concerning treatment for PTSD, not 
previously provided, including those 
originating from the office Dr. Leipzio 
and the Lewis Gale Medical Center, as 
listed in the veteran's application for a 
TDIU.  If the RO has difficulty obtaining 
such records, it should so notify the 
veteran and give him the opportunity to 
obtain the records on his own.

3.  The RO should contact the Social 
Security Administration (SSA) and request 
all medical and administrative records 
used by that agency with respect to the 
veteran's application for SSA benefits.  
All attempts to secure these records must 
be documented, and any records received 
should be associated in the claims 
folder.

4.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for a VA psychiatric examination to 
determine the severity of the his PTSD in 
terms of the criteria cited above. It is 
imperative that the physician who is 
designated to examine the veteran review 
the evidence in the claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail (to include 
review of the veteran's work and social 
history and current complaints, as well as 
a comprehensive mental status evaluation).  
Specifically, the examination report 
should:

I.  Address every factor enumerated 
in the criteria for rating PTSD, to 
include comment on the extent to 
which the veteran's PTSD alone 
affects his occupational and social 
functioning.

II.  Include a complete multi-axial 
assessment and discussion of Axis V 
(Global Assessment of Functioning 
(GAF) score), with a description of 
the numeric score in the terms 
provided by DSM-IV.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a legible report.  If the 
examiner disagrees with any other medical 
opinion of record, it would be helpful if 
the reasons for such disagreement be set 
forth for the record.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim of 
entitlement to an increased initial 
rating for PTSD, in light of all 
applicable evidence of record and all 
pertinent legal authority, and the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
notify and assist the veteran.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing 
all governing legal authority and 
precedent.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with an appropriate supplemental 
statement of the case and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



